Name: Council Regulation (EEC) No 320/85 of 6 February 1985 amending Regulation (EEC) No 1224/80 on the valuation of goods for customs purposes
 Type: Regulation
 Subject Matter: tariff policy;  sources and branches of the law;  European Union law
 Date Published: nan

 7. 2 . 85 Official Journal of the European Communities No L 34/33 COUNCIL REGULATION (EEC) No 320/85 of 6 February 1985 amending Regulation (EEC) No 1224/80 on the valuation of goods for customs purposes THE COUNCIL OF THE EUROPEAN COMMUNITIES, tion of goods for customs purposes (2), as amended by Regulation (EEC) No 3193/80 (3), should be amended, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Article 1 In Article 14 (3) of Regulation (EEC) No 1224/80 'or Greenland' is hereby deleted . Whereas, under Council Regulation (EEC) No 319/85 of 6 February 1985 amending Regulation (EEC) No 2151 /84 on the customs territory of the Commu ­ nity ('), Greenland is excluded from the customs territory of the Community ; Whereas, as a result, Article 14 (3) of Council Regula ­ tion (EEC) No 1224/80 of 28 May 1980 on the valua Article 2 This Regulation shall enter into force on the day of its publication in the Official of the European Communi ­ ties. It shall apply as from the date on which the Treaty amending, with regard to Greenland, the Treaties establishing the European Communities enters into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1985 . For the Council The President G. ANDREOTTI (2) OJ No L 134, 31 . 5: 1980, p . 1 .h) OJ No L 333, 11 . 12 . 1980 , p . 1 .(') See page 32 of this Official Journal .